Citation Nr: 0512975	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-06 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from January 1951 to 
January 1954, and from April 1958 to September 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO), denying the veteran entitlement to 
service connection for PTSD.

Based on the statements and evidence submitted by the veteran 
he appears to be filing applications to reopen his claims for 
service connection for a psychiatric disorder, other than 
PTSD, and a cardiovascular disorder.  These issues are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was previously before the Board and, in April 2004, 
it was remanded to the RO for further development.  In this 
regard, during his July 2002 hearing at the RO the veteran 
testified that in late 1964 or early 1965 he was a passenger 
in a helicopter, which was flying to Pleiku.  They were shot 
down and the door gunner was killed.  The veteran was unable 
to recall the door gunner's name but did recall the name of 
the pilot who was assigned to the 16th Aviation Bn.  In the 
remand the Board asked that the RO contact U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in an 
attempt to verify this stressor.  A review of the record does 
not reflect that USASCRUR was contacted.  Thus, a remand is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the USASCRU to 
attempt verify the incident, which 
occurred late 1964, or early 1965 when 
while flying to Pleiku, the veteran's 
helicopter was shot down and the door 
gunner was killed.  The helicopter was 
from the 16th Aviation Bn. and was 
piloted by Warrant Officer W.

2.  If the RO verifies the presence of an 
inservice stressor, a VA examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature 
and severity of any psychiatric illness, 
to include PTSD. The claims folder must 
to be made available to the examiner for 
review in conjunction with the 
examination.  All indicated tests are to 
be conducted. The RO is to inform the 
examiner that only a stressor(s) which 
has been verified by the RO or the Board 
may be used as a basis for a diagnosis of 
PTSD.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.

3.  Thereafter, the RO should 
readjudicate the claim on appeal. If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be given the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




